The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Thursday, April 9, 2015

                                       No. 04-14-00181-CR

                                       Michael A. RIVAS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-04-10954-CR
                      The Honorable Camile G. Dubose, Judge Presiding

                                          ORDER

        The State’s brief was originally due December 31, 2014. On January 5, 2015, the State
filed a motion to extend time to file its brief, asking for a ninety-day extension. We granted the
State’s motion, but advised the State that no further extensions would be granted absent written
proof of extraordinary circumstances. Accordingly, the State’s brief was due March 31, 2015,
but it was not filed. On April 6, 2015, the clerk’s office of this court called the State regarding
the status of the State’s brief. In response, the State filed a second motion for extension of time,
asking for an additional thirty days to file its brief. After reviewing the motion, we find the State
has demonstrated extraordinary circumstances with regard to its second request for an extension
of time. Accordingly, we GRANT the State’s motion and ORDER the State to file its brief on
or before April 30, 2015. THE STATE IS ADVISED THAT NO FURTHER EXTENSIONS
OF TIME TO FILE ITS BRIEF WILL BE GRANTED.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court